                    Case 8:18-bk-04952-CPM            Doc 32     Filed 10/19/19      Page 1 of 7
                                       United States Bankruptcy Court
                                        Middle District of Florida
In re:                                                                                    Case No. 18-04952-CPM
Ardiana NMN Rizahi                                                                        Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 113A-8           User: berrid                  Page 1 of 5                    Date Rcvd: Oct 17, 2019
                               Form ID: B318                 Total Noticed: 225


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 19, 2019.
db             +Ardiana NMN Rizahi,     19243 Pepper Grass Drive,      Tampa, FL 33647-3682
cr             +Hillsborough County Tax Collector,      601 E Kennedy Blvd,     Tampa, Fl 33602-4932
27615591       +700 Credit LLC,    PO Box 101015,     Pasadena, CA 91189-0003
27615595       +AGWS,    PO Box 768,    Warrenville, IL 60555-0768
27615602   #++++AMERI PLUS,    1775 HANCOCK ST STE 100,      SAN DIEGO CA 92110-2035
               (address filed with court: Ameri Plus,        1785 Hancock Street,     Ste 100,    San Diego, CA 92110)
27615593       +Advance Auto Parts,     901 East Hillsborough,     Tampa, FL 33604-7109
27615596       +Airial Jackson,    4707 W Gandy Blvd Ste 8,      Tampa, FL 33611-3310
27615597        Alldata With You,     PO Box 848379,    Dallas, TX 75284-8379
27615599       +Ally Insurance,    PO Box 6543,     Chicago, IL 60680-6516
27615600       +Ally Warranty,    PO Box 380901,     Bloomington, MN 55438-0901
27615606        AmeriCredit,    PO Box 183113,    Arlington, TX 76096-3113
27615608       +Amy Denton Harris, Esquire,     110 E Madison St, Ste 200,      Tampa, FL 33602-4718
27615609      #+Andre C. McKinney,     c/o Bolliger Law Group LLC,      106 S. Armenia Ave,     Tampa, FL 33609-3308
27615610       +Anestis Konstantinidis and,     Melainie Konstantinidis,      c/o Roger D. Mason, II, PA,
                 5135 W Cypress St Ste 105,     Tampa, FL 33607-1731
27615611       +Apco,    PO Box 88230,    Atlanta, GA 30356-8230
27615612        Aqua Chill, Inc.,     PO Box 24741,    Tempe, AZ 85285-4741
27615613       +Arrowhead,    6900 College Blvd,     Ste 1000,    Overland, KS 66211-1567
27615616       +Auto Tech LLC,    2200 Wood Crest Plaza,      Ste 200,    Birmingham, AL 35209-1378
27615619       +Autonation Acura North Orlan,     c/o United TranzActions,      3200 Executive Way,
                 Miramar, FL 33025-3930
27615620       +Autotrader,    3003 Summit Blvd NE Ste 200,      Atlanta, GA 30319-1469
27615621       +Bank of America,     4909 Savarese Circle,     Fl1-908-01-50,    Tampa, FL 33634-2413
27615623        Bay Area News Group,     PO Box 65160,    Colorado Springs, CO 80962-5160
27615625       +Belinda Dennard and,     Kayla Brown,    c/o Aldo Bolliger, Esq,      106 S. Armenia Avenue,
                 Tampa, FL 33609-3308
27615626       +Brian J. Ferber, Esquire,     5611 Fallbrook Ave,      Woodland Hills, CA 91367-4243
27615627       +Brian J. Ferber, Inc.,     5611 Fallbrook Ave,     Woodland Hills, CA 91367-4243
27615653       +CRF Solutions,    PO Box 1389,    Simi Valley, CA 93062-1389
27615654        CST Co.,    PO Box 33127,    Louisville, KY 40232-3127
27615656       +CVR,    1100 Town N Country Rd,     Ste 800,    Orange, CA 92868-4684
27615657       +CW Tampa,    1109 North Himes Avenue,     Tampa, FL 33607-5020
27615629       +Capital One Auto Finance,     8058 Dominion Parkway,      Plano, TX 75024-0100
27615631       +Car Gurus,    2 Canal Park,    Cambridge, MA 02141-2231
27615633       +Carfax,    c/o Barr Credit Services,     5151 E Broadway Blvd,      Ste 800,    Tucson, AZ 85711-3775
27615632        Carfax,    c/o Gilbert M. Singer, Esq.,      5140 S Westshore Blvd,     Tampa, FL 33611
27615634       +Carmax,    12800 Truckahoe Creek Pkwy,     Richmond, VA 23238-1124
27615635        Cars.Com, LLC,    2631 Solution Ceter,     Chicago, IL 60677-2006
27615636       +Carsforsale.com, Inc.,     PO box 91537,     Sioux Falls, SD 57109-1537
27615637       +Cartridge World,     1109 North Himes Avenue,     Tampa, FL 33607-5020
27615638       +Cash Crunch,    30 Broad Street,     12th Floor,    New York, NY 10004-2304
27615639       +Celestine Obi,    c/o Carlos E. Carrillo Esq,      332 N. Magnolia Ave,      Orlando, FL 32801-1609
27615640       +Chase Auto Finance,     Attn: Dealer Reserve Dpeatm,       AZ1-1209,    PO Box 29588,
                 Phoenix, AZ 85038-9588
27615641       +Christian Liam Wright,     12702 Bruce B Downs Blvd,      Atp 1412,    Tampa, FL 33612-4739
27615642       +Christopher Castro, Esq,     17 State Street, Ste 4000,      New York, NY 10004-1508
27615646       +Classic Auto Interiors,     4901 N Armenia Ave,     Tampa, FL 33603-1401
27615647       +Client Services,     3451 Harry S Truman Blvd,      Saint Charles, MO 63301-9816
27615649       +Comenity/Majors,     PO Box 182125,    Columbus, OH 43218-2125
27615650       +Corey Tune,    5135 West Cypress Street,      Suite 102,    Tampa, FL 33607-1731
27615651        Crestmark Equipment Finance,     PO Box 233756,     3756 Momentum Place,      Chicago, IL 60689-5337
27615658       +Daniel Moken, Esquire,     Zwicker & Associates PC,      100 Corporate Woods, Ste 230,
                 Rochester, NY 14623-1423
27615659       +Darryl Boroks, Jr.,     106 S Armenia Ave,     Tampa, FL 33609-3308
27615660       +Dealer Car Search,     12912 Shelbyville Rd,     Louisville, KY 40243-1539
27615661       +Dealer Motor Services,     PO Box 852770,     Richardson, TX 75085-2770
27615662       +Dealer Socket,    100 Avenida La Pata,     San Clemente, CA 92673-6305
27615663       +Dealer Transport Services,     18865 State Road 54,      Unite #105,    Lutz, FL 33558-8201
27615664       +Dealertrack, Inc.,     3400 New Hyde Park Rd,     New Hyde Park, NY 11042-1226
27615665       +Deeb Aliwaiwi,    c/o Felipe B. Fulgencio, Esq,      100 S Edison Avenue,      Tampa, FL 33606-1952
27615667       +Dept. of Justice, Tax Div,     PO Box 14198,     Benjamin Franklin Station,
                 Washington, DC 20044-4198
27615668        Doug Belden, Hillsborough,     County Tax Collector,      PO Box 30012,      Tampa, FL 33630-3012
27615671       +EGS Financial Care, Inc.,     PO Box 1012,     Horsham, PA 19044-8012
27615672        EIG Services, Inc.,     10375 Professional Circle,      Reno, NV 89521-4802
27615669       +Easycare Atlantic Blvd,     6010 Atlantic Blvd,     Norcross, GA 30071-1303
27615670        Edmunds.com, Inc.,     PO box 783531,    Philadelphia, PA 19178-3531
27615673       +Enterprise Financial Group,     122 W. Carpenter Freeway,      6th Floor,     Irving, TX 75039-2010
27615674       +Eric Irons, Esquire,     14 N.E. 1st Avenue,     Ste 1109,    Miami, FL 33132-2409
27615675       +Erin M. Berger, Esq,     McRae & Metcalf PA,     306 S Plant Avenue,     Tampa, FL 33606-2323
27615676        Executive Business,     PO Box 6522,    Clearwater, FL 33758-6522
27615677        Exeter Finance LLC,     PO Box 306279,    Nashville, TN 37230-6279
27615681       +FL Hammette & Assoc,     PO Box 846,    1625 US Highway 17 N,     Eagle Lake, FL 33839-3444
                   Case 8:18-bk-04952-CPM            Doc 32     Filed 10/19/19     Page 2 of 7



District/off: 113A-8          User: berrid                  Page 2 of 5                   Date Rcvd: Oct 17, 2019
                              Form ID: B318                 Total Noticed: 225


27615678        FedEx,    PO Box 660481,    Dallas, TX 75266-0481
27615679       +First Data,    5565 Glenridge Connector Ne,     Ste 2000,    Atlanta, GA 30342-4799
27615680       +First Data,    PO Box 173845,    Denver, CO 80217-3845
27615682        Flagship Credit Acceptance,     PO Box 306314,     Nashville, TN 37230-6314
27615683       +Flagshp Warranty,    PO Box 306314,     Nashville, TN 37230-6314
27902583        Florida Hospital,    PO Box 864868,     Orlando, FL 32886-4868
27615694       +GTE Financial,    711 E Henderson Ave,     Tampa, FL 33602-2509
27615695        GTE Financial,    PO Box 172599,    Tampa, FL 33672-0599
27615696       +GTW of Tampa,    4317 E. Columbus Drive,     Tampa, FL 33605-3230
27615698        GWC Loans,    POBox 8058,    Norcross, GA 30091-8058
27615700       +GWC Warranty Corporations,     6010 Atlantic Blvd,     Norcross, GA 30071-1303
27615699        GWC Warranty Corporations,     PO Box 8058,    Norcross, GA 30091-8058
27615686       +Garbriel R. Strine, Esquire,     13014 N Dale Mabry Hwy,     #512,    Tampa, FL 33618-2808
27615688       +Gilber M. Singer, Esq,     Marcadis Singer PA,     5104 West Shore Blvd,    Tampa, FL 33611-5650
27615689       +Gilbert M. Singer,     Marcadis Singer, PA,    5104 S Westshore Blvd,     Tampa, FL 33611-5650
27615690       +Global Pay Direct,     444 Main Street,    La Crosse, WI 54601-3261
27615692       +Grandsouth Bank/Carbucks,     381 Halton Road,     Greenville, SC 29607-3405
27615693       +Great American Insurance Co,     306 South Plant Avenue,     Tampa, FL 33606-2323
27615697       +Guardian Life Insurance,     1253 Haddonfield Berlin Rd,     Voorhees, NJ 08043-4847
27615701       +High Tech LockSmiths,     3640 NW 41st Street,     Miami, FL 33142-4214
27615702       +I Heart Media,    4002 Gandy Boulevard,     Tampa, FL 33611-3410
27615703       +IMC,    8901 Canoga Avenue,    Canoga Park, CA 91304-1512
27615709       +IPFS Corp,    PO Box 12086,    Kansas City, MO 64152-0086
27615705       +Independent Bank,    5050 Poplar Avenue,     Ste 112,    Memphis, TN 38157-0112
27615704       +Independent Bank,    500 Poplar Avenue,     Suite 112,    Memphis, TN 38105
27615708       +Interstate Batteries,     11900 66th Street North,     Largo, FL 33773-3613
27615711       +Jade Wright,    c/o Aldo Bolinger, Essquire,     106 S Armenia Ave,     Tampa, FL 33609-3308
27615712       +Joe Lieberman Esq.,     815 Central Avenue,    Lawrence, NY 11559-1310
27615713       +John A. Bodziak,    c/o Autumn N. Hancock, Esq.,      4437 Central Avenue,
                 Saint Petersburg, FL 33713-8232
27615714       +Jonthan Neil & Assoc,     71 West Main St Ste 304,     Freehold, NJ 07728-2139
27615715       +Jonthan Neil & Associates,     71 W Main St Ste 304,     Freehold, NJ 07728-2139
27615721       +LQD Business Finance, LLC,     329 West 18th STreet,     Ste 601,    Chicago, IL 60616-1772
27615717        Lawrence M. Nessenson, Esq,     600 Third Avenue,     New York, NY 10016-1901
27615718       +Leanne Webb-Washington,     10542 Lucaya Drive,     Tampa, FL 33647-3326
27615719       +Levy Diamond Bello & Assoc,     PO Box 352,    Milford, CT 06460-0352
27615726       +MBF Leasing, LLC,    419 East Main Street,     Middletown, NY 10940-2536
27615727       +MBPI/Mechanical Breakdown,     250 NE Mulberry,     Lees Summit, MO 64086-4533
27615728       +MCA Recovery LLC,    17 State St, Ste 4000,     New York, NY 10004-1508
27615722        Manheim Auction,    6325 Peachtree,     Dunwoody, GA 30328
27615723       +Manheim Remarketing, Inc.,     6205 Peachtree Dunwoody Rd,     Atlanta, GA 30328-4524
27615724       +Manny Air Conditioning &,     705 Flamingo Dr,     Apollo Beach, FL 33572-2448
27615725       +Max Digital,    833 W Jackson Ste 800,     Chicago, IL 60607-3015
27615729        Medianews Group, Inc.,     PO Box 513078,    Los Angeles, CA 90051-1078
27615730        Miami Dade Expressway,     PO Box 865009,    Orlando, FL 32886-5009
27615732        Modlin Slinsky PA,     155 Sawgrass Corporate Pkwy,     Ste 100,    Sunrise, FL 33323
27615734       +Nation Safe Drivers,     800 Yamato Rd,    Boca Raton, FL 33431-4442
27615735       +Nicholas Rienzo,    3845 Carnegie Drive,     Oceanside, CA 92056-6323
27615737       +Orange Legal,    633 East Colonial Drive,     Orlando, FL 32803-4602
27615738       +Owner Finance,    PO Box 20687,    Dallas, TX 75320-0001
27615739       +Owner Shield,    10514 FM1764 Road,     Santa Fe, TX 77510-7004
27615744       +PNC Merchant Services,     PO Box 15095,    Wilmington, DE 19850-5095
27615740       +Pangae,    Attn: Larry Lamb,     140 2nd Ave W Ste D,     Kalispell, MT 59901-4417
27615742       +Penton Orbley,    c/o Michael J. Owen, Esquire,      Owen & Dunivan PLLC,    615 W De Leon Street,
                 Tampa, FL 33606-2736
28309460        Philadelphia Insurance Companies,     c/o Kazlow Fields,     8100 Sandpiper Circle, Suite 204,
                 Baltimore, MD 21236-4999
27902585       +Philadelphia Insurance Company,     c/o Security Claims Dept,      PO Box 3636,
                 Bala Conoid, PA 19004-3636
27615745       +Preferred Auto Finance,     1209 John Fitch Blvd,     South Windsor, CT 06074-2431
27615746       +Queen Funding, LLC,     2221 NE 164th St,    Ste 1144,    North Miami Beach, FL 33160-3703
27615753       +RMS,    PO Box 361595,    Columbus, OH 43236-1595
27902586       +Rafael Hooper & Assoc,     5755 Hoover Blvd,    Tampa, FL 33634-5340
27615747       +Ready Logisitics,    1030 North Colorado St,     Gilbert, AZ 85233-2288
27615748      #+Red Auto Administration,     120 North 44th Street,     Ste 410,    Phoenix, AZ 85034-1822
27615749       +RegUSA,    30 Tech Valley Drive,    Ste 101,    East Greenbush, NY 12061-4129
27615750      #+Richard S Loudermilk, Esq,     1207 Sarasota Center Blvd,     Sarasota, FL 34240-7881
27615751       +Richmond Capital,    125 Maiden Lane,     Ste 501,    New York, NY 10038-4722
27615752      #+Richmond Capital Group LLC,     111 John Street Ste 1210,     New York, NY 10038-3118
27615754      #+Roger D. Mason, II PA,     5135 W Cypress Street,     Suite 105,    Tampa, FL 33607-1731
27615756       +Royal Administration,     51 Mill Street,    Hanover, MA 02339-1641
27615757        S Guard,    PO Box 167667,    Irving, TX 75016-7667
27615767      ++SNAP ON CREDIT LLC,     950 TECHNOLOGY WAY,    SUITE 301,    LIBERTYVILLE IL 60048-5339
               (address filed with court: Snap-On Credit,       950 Technology Way,     Ste 301,
                 Libertyville, IL 60048)
27615758       +Sandra Chapman,    5135 W Cypress Street,     Ste 102,    Tampa, FL 33607-1731
27615760        Santander Consumer USA,     PO Box 306319,    Nashville, TN 37230-6319
27615759       +Santander Consumer USA,     201 N Franklin St,     Ste 3200,   Tampa, FL 33602-5872
27615761      #+Sean Laster,    1111 N Lake Parker Avenue,     Lakeland, FL 33805-4754
27615762       +Sedat Senturk,    2750 Dora Avenue,     Tavares, FL 32778-4970
                    Case 8:18-bk-04952-CPM          Doc 32      Filed 10/19/19     Page 3 of 7



District/off: 113A-8           User: berrid                 Page 3 of 5                   Date Rcvd: Oct 17, 2019
                               Form ID: B318                Total Noticed: 225


27615763       +Select Insurance Group,    4449 West Hillsborough Ave,     Tampa, FL 33614-5439
27615764       +Send Me A Friend LLC,    PO Box 1794,    Round Rock, TX 78680-1794
27615765       +Sentinel,   101 W American Canyon Road,     Ste 508/MB324,     American Canyon, CA 94503-1162
27902587        Sheridan Radiology Sacs,    PO Box 371863,    Pittsburgh, PA 15250-7863
27615766       +Smart Auto Car,    PO Box 852770,    Richardson, TX 75085-2770
27615769       +Steven B. Sprechman, Esq,    2775 Sunny Isles Blvd,     Ste 100,
                 North Miami Beach, FL 33160-4078
27902588        Tampa Bay Emergency Phys,    PO Box 14000,    Belfast, ME 04915-4033
27615776       +The Carport Company,    945 NW 17th Ave,    Ocala, FL 34475-5317
27615777        Tidewater Finance Company,    6520 River Road,     Virginia Beach, VA 23464
27615779       +Title Tec,   10808 South Riverfront Pkwy,     Ste 500,    South Jordan, UT 84095-5761
27615780        Toll-by-Plate,    PO Box 105477,    Atlanta, GA 30348-5477
27615784       +True Car,   120 Broadway, Ste 200,     Santa Monica, CA 90401-2385
27615788        US Securities &Exchange Comm,     Atlanta Regional Office,     Reorganization Branch, 950 E,
                 Paces Ferry Rd, NE, Ste.900,     Atlanta, GA 30326-1382
27615785       +Ultra-Look Corporation,    3903 Progress Drive,     Lakeland, FL 33811-1260
27615786       +Unique Funding Solutions, In,     2715 Coney Island Avenue,     Brooklyn, NY 11235-5068
27615789        V 12 Software,    2369 Walsh Avenue,    Santa Clara, CA 95054
27615792        Waste Management,    PO Box 4648,    Carol Stream, IL 60197-4648
27615793       +Waters CPA Group PA,    12195 W Linebaugh Avenue,     Tampa, FL 33626-1732
27615794        Wells Fargo Bank,    PO Box 6249,    Greenville, SC 29606
27615797        Wells Fargo Home Mor,    Attn: Bankruptcy,    Mac X7801-014      3476 Stateview Blvd,
                 Fort Mill, SC 29715
27615798       +Wells Fargo Merchant,    12233 North Florida Avenue,     Tampa, FL 33612-4283
27615799       +Wells Fargo Merchant Service,     14141 SW Freeway,    Sugar Land, TX 77478-3493
27615800       +Wesco Insurance,    800 Superior Avenue East,    21st Floor,     Cleveland, OH 44114-2613
27615802       +Westlake Flooring Company,    4751 Wilshire Blvd,     Ste 100,    Los Angeles, CA 90010-3847
27615801       +Westlake Flooring Company,    c/o Liebler Gonzalez & Portu,      44 W Flagler St Ste 2500,
                 Miami, FL 33130-6808
27615803       +Wholesale Express,    8037 Eastgate Blvd,    Mount Juliet, TN 37122-3150
27615804        WorldPac,   37137 Hickory Street,     PO Box 5022,    Newark, CA 94560-5522
27615805       +XL Funding,    10333 N Meridian Street,    Ste 200,    Indianapolis, IN 46290-1081
27615806       +XL Funding LLC,    10333 N Meridian St,    Suite200,    Indianapolis, IN 46290-1150
27615807       +Yellowstone Capital, LLC,    30 Broad Street,    14th Floor Suite 1462,     New York, NY 10004-2304
27615808       +Your Auction Tampa Bay,    3010 Scherer Drive North,     Saint Petersburg, FL 33716-1027
27615809       +Your Environmental Sol,    2211 Second Avenue NW,     Cullman, AL 35058-0471
27615810       +Zurich Direct,    c/o FMS,   PO Box 361625,    Columbus, OH 43236-1625
27615733       +mpsWorks,   1109 N Himes Avenue,     Tampa, FL 33607-5020

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27615592        E-mail/Text: amscbankruptcy@adt.com Oct 18 2019 00:21:27        ADT Security Services,
                 PO Box 371878,    Pittsburgh, PA 15250-7878
27615594       +E-mail/Text: bk@afsacceptance.com Oct 18 2019 00:20:53        AFS Acceptance,
                 1475 West Cypress Creek,    Ste 300,    Fort Lauderdale, FL 33309-1931
27615607       +E-mail/Text: arlegal@amtrustgroup.com Oct 18 2019 00:21:07        AMtrust North America,
                 800 Superior Avenue East,    Cleveland, OH 44114-2613
27615614       +E-mail/Text: Supportservices@receivablesperformance.com Oct 18 2019 00:21:20         AT&T Wireless,
                 c/o Receivables Performance,    20816 44th Ave W,     Lynnwood, WA 98036-7744
27615615        EDI: IIC9.COM Oct 18 2019 03:58:00       ATT U-Verse,    c/o IC Systems,   444 Highway 96 East,
                 PO Box 64378,    Saint Paul, MN 55164-0378
27615617        E-mail/Text: bknotices@autoacceptance.com Oct 18 2019 00:21:43        Automobile Acceptance Corp,
                 749 Main Street,    Riverdale, GA 30274
27615598       +E-mail/Text: kristin.villneauve@allianceoneinc.com Oct 18 2019 00:17:56         Alliance One,
                 4850 Street Road,    Suite 300,   Trevose, PA 19053-6643
27615601        EDI: BMW.COM Oct 18 2019 03:58:00      Alphera Financial Services,     5550 Britton Parkway,
                 Hilliard, OH 43026-7456
27615603       +EDI: AMEREXPR.COM Oct 18 2019 03:58:00       American Express,    PO Box 981540,
                 El Paso, TX 79998-1540
27615605        EDI: AMEREXPR.COM Oct 18 2019 03:58:00       American Express,    PO Box 297879,
                 Fort Lauderdale, FL 33329-7879
27615604       +EDI: AMEREXPR.COM Oct 18 2019 03:58:00       American Express,    200 Vesey Street,
                 New York, NY 10285-0002
27615618       +E-mail/Text: bankruptcy@autofinance.com Oct 18 2019 00:19:23        Automotive Finance Corp,
                 13085 Hamilton Crossing Blvd,    Ste 300,    Carmel, IN 46032-1445
27615622        EDI: BANKAMER.COM Oct 18 2019 03:58:00       Bank of America,    PO Box 982234,
                 El Paso, TX 79998-2234
27615624        E-mail/Text: bankruptcy@bbandt.com Oct 18 2019 00:19:50        BB&T Insurance Services Inc.,
                 12485 28th St N FL 2,    Saint Petersburg, FL 33716-1825
27615628       +EDI: CAPITALONE.COM Oct 18 2019 03:58:00       Capital One,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
27615630       +EDI: CAPITALONE.COM Oct 18 2019 03:58:00       Capital One/Neiman Marcus,     PO Box 30285,
                 Salt Lake City, UT 84130-0285
27615643       +EDI: CITICORP.COM Oct 18 2019 03:58:00       Citibank,    PO Box 790034,   St Louis, MO 63179-0034
27615644       +EDI: CITICORP.COM Oct 18 2019 03:58:00       Citibank/The Home Depot,    PO Box 790034,
                 St Louis, MO 63179-0034
27615645        E-mail/Text: bankruptcy@tampagov.net Oct 18 2019 00:17:32        City of Tampa Utilities,
                 PO Box 30191,    Tampa, FL 33630-3191
27615648        EDI: WFNNB.COM Oct 18 2019 03:58:00       Comenity Bank,    PO Box 182273,
                 Columbus, OH 43218-2273
                    Case 8:18-bk-04952-CPM           Doc 32     Filed 10/19/19      Page 4 of 7



District/off: 113A-8           User: berrid                 Page 4 of 5                   Date Rcvd: Oct 17, 2019
                               Form ID: B318                Total Noticed: 225


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
27615652        E-mail/Text: kneubecker@tipcapital.com Oct 18 2019 00:21:24         Crestmark Equipment Finance,
                 40950 Woodward Avenue,    Suite 201,    Bloomfield Hills, MI 48304-5127
27615655       +EDI: RMSC.COM Oct 18 2019 03:58:00       Culligan Water Conditioning,     2703 Airport Road,
                 Plant City, FL 33563-1129
27615666       +EDI: FLDEPREV.COM Oct 18 2019 03:58:00       Department of Revenue,     PO Box 6668,
                 Tallahassee, FL 32314-6668
27615685       +EDI: FLDEPREV.COM Oct 18 2019 03:58:00       Florida Department of Revenu,      5050 W Tennessee St,
                 Tallahassee, FL 32399-0100
27902584       +E-mail/Text: fmcbankruptcy@floridamedicalclinic.com Oct 18 2019 00:20:39
                 Florida Medical Clinic,    38135 Market Square,    Zephyrhills, FL 33542-7539
27615691       +EDI: PHINAMERI.COM Oct 18 2019 03:58:00       GM Financial,    1820 East Sky Harbor Cr S,
                 Ste 150,   Phoenix, AZ 85034-4875
27615687       +E-mail/Text: GOLF_STBankruptcy@gatewayonelending.com Oct 18 2019 00:17:40
                 Gateway One Lending & Financ,    160 N Riverview Dr,     Ste 100,    Anaheim, CA 92808-2293
27615710       +E-mail/Text: ipfscollectionsreferrals@ipfs.com Oct 18 2019 00:21:04          IPFS Corporation,
                 PO Box 730223,    Dallas, TX 75373-0223
27615707        EDI: IRS.COM Oct 18 2019 03:58:00       Internal Revenue Service,     PO Box 7346,
                 Philadelphia, PA 19101-7346
27615716       +E-mail/Text: kabbagebankruptcy@brantonlawfirm.com Oct 18 2019 00:21:29          Kabbage, Inc.,
                 PO Box 77081,   Atlanta, GA 30357-1081
27615720       +E-mail/Text: jxquigg@lkqcorp.com Oct 18 2019 00:20:53        LKQ Potomac German South,
                 1301 S Orange Blossom Trail,    Orlando, FL 32805-4555
27615731       +E-mail/Text: mitchell1.snapon.finance@mitchell1.com Oct 18 2019 00:20:52          Mitchell One,
                 14145 Danielson Street,    Poway, CA 92064-8827
27615736       +E-mail/Text: bnc@nordstrom.com Oct 18 2019 00:19:39        Nordstrom FSB,     PO Box 6555,
                 Englewood, CO 80155-6555
27615741       +E-mail/Text: recovery@paypal.com Oct 18 2019 00:17:36        Paypal,    2211 North 1st Street,
                 San Jose, CA 95131-2021
27615743       +E-mail/Text: c.ferderigos@platautofinance.com Oct 18 2019 00:19:58         Platinum Auto Finance,
                 25 North Main Avenue,    Clearwater, FL 33765-3221
27615768        E-mail/Text: dl-csgbankruptcy@charter.com Oct 18 2019 00:21:41         Spectrum/Brighthouse,
                 4145 S Falkenburg Rd,    Riverview, FL 33578-8652
27615770       +E-mail/Text: cmecf@suncoastfcu.org Oct 18 2019 00:17:53        Suncoast Cu,     PO Box 11904,
                 Tampa, FL 33680-1904
27615771       +EDI: RMSC.COM Oct 18 2019 03:58:00       Syncb/Toys R Us,    PO Box 965060,
                 Orlando, FL 32896-5060
27615772        EDI: RMSC.COM Oct 18 2019 03:58:00       Synchrony Bank,    PO Box 965013,
                 Orlando, FL 32896-5013
27615773       +EDI: RMSC.COM Oct 18 2019 03:58:00       Synchrony Bank/TJX,     PO Box 965060,
                 Orlando, FL 32896-5060
27615774        E-mail/Text: recovery@tampabayfederal.com Oct 18 2019 00:19:54         Tampa Bay Fcu,
                 3815 N Nebraska Av,    Tampa, FL 33603
27615775        E-mail/Text: tecbankruptcy@tecoenergy.com Oct 18 2019 00:21:09         TECO,    PO Box 31318,
                 Tampa, FL 33631-3318
27615778        E-mail/Text: tidewaterlegalebn@twcs.com Oct 18 2019 00:19:40         Tidewater Motor Credit,
                 PO Box 13306,   Chesapeake, VA 23325
27615781        EDI: TFSR.COM Oct 18 2019 03:58:00       Toyota Financial Services,     PO Box 8026,
                 Cedar Rapids, IA 52409
27615783       +E-mail/Text: bankruptcydepartment@tsico.com Oct 18 2019 00:21:17         Transworld Systems, Inc.,
                 500 Virginia Dr Ste 514,    Fort Washington, PA 19034-2733
27615782       +E-mail/Text: bankruptcydepartment@tsico.com Oct 18 2019 00:21:17         Transworld Systems, Inc.,
                 5626 Frantz Road,    Dublin, OH 43017-1559
27615787        E-mail/Text: bankruptcy@ups.com Oct 18 2019 00:21:44        UPS,    Lock Box 577,
                 Carol Stream, IL 60132-0577
27615790       +EDI: VERIZONCOMB.COM Oct 18 2019 03:58:00       Verizon,    3601 Converse Drive,
                 Wilmington, NC 28403-6182
27615795        EDI: WFFC.COM Oct 18 2019 03:58:00       Wells Fargo Bank,    PO Box 10347,
                 Des Moines, IA 50306-0347
27615796        EDI: WFFC.COM Oct 18 2019 03:58:00       Wells Fargo Bank NA,     PO Box 6995,
                 Portland, OR 97228-6995
                                                                                                 TOTAL: 50

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27615706*      ++INTERNAL REVENUE SERVICE,    CENTRALIZED INSOLVENCY OPERATIONS,   PO BOX 7346,
                  PHILADELPHIA PA 19101-7346
                (address filed with court: Internal Revenue Service,     Special Procedures Staff,
                  400 W. Bay St., Stop 5720,    Jacksonville, FL 32202)
27615684      ##+Floorplan Xpress, LLC,    4300 HIghline Blvd,   Ste B330,   Oklahoma City, OK 73108-1850
27615755      ##+Roshe Taylor Sr,    905 E. Lambright Street,   Tampa, FL 33604-6231
27615791      ##+Veros Credit,    2101 West Commercial Blvd,   Ste 5350,   Fort Lauderdale, FL 33309-3091
                                                                                              TOTALS: 0, * 1, ## 3

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
                        Case 8:18-bk-04952-CPM                  Doc 32        Filed 10/19/19         Page 5 of 7



District/off: 113A-8                  User: berrid                       Page 5 of 5                          Date Rcvd: Oct 17, 2019
                                      Form ID: B318                      Total Noticed: 225


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 17, 2019 at the address(es) listed below:
              Brian T FitzGerald    on behalf of Creditor    Hillsborough County Tax Collector
               fitzgeraldb@hillsboroughcounty.org,
               connorsa@hillsboroughcounty.org;stroupj@hillsboroughcounty.org;litigation@hillstax.org
              Buddy D Ford   on behalf of Debtor Ardiana NMN Rizahi Buddy@TampaEsq.com,
               Nancy@TampaEsq.com;Jonathan@tampaesq.com;Peggy@tampaesq.com;Staci@tampaesq.com
              Dawn A Carapella    dcarapellatrustee@gmail.com, FL87@ecfcbis.com
              Jonathan A Semach    on behalf of Debtor Ardiana NMN Rizahi jonathan@tampaesq.com,
               peggy@tampaesq.com;nancy@tampaesq.com;staci@tampaesq.com;heather@tampaesq.com
              Nathan A Wheatley    on behalf of U.S. Trustee    United States Trustee - TPA7/13
               nathan.a.wheatley@usdoj.gov
              Tampa Bay Federal Credit Union (TT)     ttoland@tampabayfederal.com
              United States Trustee - TPA7/13    USTPRegion21.TP.ECF@USDOJ.GOV
              Wanda D Murray    on behalf of Creditor    Wells Fargo Bank, N.A. ecfflmb@aldridgepite.com,
               WMurray@ecf.courtdrive.com
                                                                                               TOTAL: 8
                       Case 8:18-bk-04952-CPM                      Doc 32     Filed 10/19/19         Page 6 of 7

Information to identify the case:
Debtor 1              Ardiana NMN Rizahi                                             Social Security number or ITIN    xxx−xx−7414
                      First Name   Middle Name   Last Name                           EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                             Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                     EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Middle District of Florida

Case number: 8:18−bk−04952−CPM


Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Ardiana NMN Rizahi
           aka Aldiana Mahmuti, aka Adriana Rizahi




                                                             ____________________________________________
           Dated: October 17, 2019                           Catherine Peek McEwen
                                                             United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case, and it does                  This order does not prevent debtors from paying any debt
not determine how much money, if any, the trustee will pay                  voluntarily or from paying reaffirmed debts according to the
creditors.                                                                  reaffirmation agreement. 11 U.S.C. § 524(c), (f).

Creditors cannot collect discharged debts
This order means that no one may make any attempt to                        Most debts are discharged
collect a discharged debt from the debtors personally. For                  Most debts are covered by the discharge, but not all.
example, creditors cannot sue, garnish wages, assert a                      Generally, a discharge removes the debtors' personal
deficiency, or otherwise try to collect from the debtors                    liability for debts owed before the debtors' bankruptcy case
personally on discharged debts. Creditors cannot contact                    was filed.
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order               Also, if this case began under a different chapter of the
can be required to pay debtors damages and attorney's                       Bankruptcy Code and was later converted to chapter 7,
fees.                                                                       debts owed before the conversion are discharged.
However, a creditor with a lien may enforce a claim against                 In a case involving community property: Special rules
the debtors' property subject to that lien unless the lien was              protect certain community property owned by the debtor's
avoided or eliminated. For example, a creditor may have                     spouse, even if that spouse did not file a bankruptcy case.
the right to foreclose a home mortgage or repossess an
automobile.

                                                                                           For more information, see page 2 >




Official Form 318                                             Order of Discharge                                    page 1
                Case 8:18-bk-04952-CPM            Doc 32    Filed 10/19/19     Page 7 of 7




Some debts are not discharged                              Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:             agreement are not discharged.

     ♦ debts that are domestic support                     In addition, this discharge does not stop
       obligations;                                        creditors from collecting from anyone else who is
                                                           also liable on the debt, such as an insurance
                                                           company or a person who cosigned or
     ♦ debts for most student loans;                       guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                            page 2
